IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 41 EM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
DERRICK A. RANKINE,                         :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Motion to

Compel Discovery are DENIED.